                                           Case 3:21-cv-06180-TSH Document 8 Filed 09/15/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MARGARET NALLEY,                                   Case No. 21-cv-06180-TSH
                                   5                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   6             v.

                                   7     ELIZABETH D. LAPORTE, et al.,
                                   8                    Defendants.

                                   9

                                  10          On August 12, 2021, the Court screened Plaintiff Margaret Nalley’s complaint pursuant to

                                  11   28 U.S.C. § 1915(a), finding it fails to state a claim on which relief may be granted. ECF No. 7.

                                  12   The Court directed Nalley to file a first amended complaint that addresses the deficiencies
Northern District of California
 United States District Court




                                  13   identified in the screening order by September 10, 2021 and warned that it would recommend

                                  14   dismissal of this case without prejudice if she did not file an amended complaint. No response has

                                  15   been received.

                                  16          Accordingly, the Court ORDERS Nalley to show cause why this case should not be

                                  17   dismissed for failure to prosecute and failure to comply with court deadlines. Nalley shall file a

                                  18   declaration by September 30, 2021. If a responsive declaration is filed, the Court shall either issue

                                  19   an order based on the declaration or conduct a hearing on October 14, 2021 at 10:00 a.m. by Zoom

                                  20   video conference. The webinar link and instructions are located at

                                  21   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.

                                  22          Notice is hereby provided that failure to file a written response will be deemed an

                                  23   admission that Nalley does not intend to prosecute, and the case may be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 15, 2021

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
